BRITT, Judge.
This being an appeal to review a decision of the North Carolina Utilities Commission in a general rate making case, any aggrieved party, as a matter of right, may appeal from the decision of this court to the State Supreme Court. G.S. 7A-30(3). Under Article IV of our State Constitution, the appellate jurisdiction of our Supreme Court relates solely to appeals from decisions of “the courts below”; the Utilities Commission being an administrative agency and not a part of the General Court of Justice, direct appeals from the Utilities Commission to the Supreme Court are not constitutionally permissible. Utilities Commission v. Finishing Plant, 264 N.C. 416, 142 S.E. 2d 8 (1965).
We perceive no worthwhile purpose that would be served by a discussion of the various points raised by appellants. Suffice to say, we have carefully reviewed the record in this case, with particular reference to the assignments of error brought *48forward and argued in the briefs, and find no error which we consider sufficiently prejudicial to justify a remanding of the cause to the Utilities Commission.
The order appealed from is
Affirmed.
Judge Vaughn concurs.
Judge Parker dissents.